 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”), dated as of January 23, 2006 (the
“Effective Date”), is made by and among David R. Asplund (“Mr. Asplund”) and
Electric City Corp., a Delaware corporation (the “Company”).
     WHEREAS, the Company desires to assure itself of the services of Asplund,
and Asplund desires to be employed by the Company; and
     WHEREAS, the Company and Asplund desire to clearly define and clarify all
material terms and conditions of this employment relationship through a written
agreement;
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Mr. Asplund do
hereby agree as follows:
     Section 1. Employment and Duties. On the terms and subject to the
conditions set forth in this Agreement, the Company agrees to employ Mr. Asplund
as its Chief Executive Officer to render such services as would be customary for
a chief executive officer and to render such other services and discharge such
other responsibilities as the Board of Directors of the Company may, from time
to time, stipulate and which shall not be inconsistent with the position of
Chief Executive Officer. Mr. Asplund’s employment pursuant to this Agreement
shall commence on January 23, 2006 and terminate on January 22, 2009, unless
earlier terminated pursuant to the termination provisions of this Agreement. The
period during which Asplund is employed by the Company under this Agreement is
herein called the “Employment Period”. The parties acknowledge and agree that
certain provisions hereof shall continue in effect following the termination of
the Employment Period, as set forth herein.
     Section 2. Performance. (a) Mr. Asplund accepts the employment as set forth
in Section 1 herein and agrees to concentrate all of his professional time and
efforts to the performance of the services described therein, including the
performance of such other services and responsibilities as the Board of
Directors of the Company may from time to time stipulate and which shall not be
inconsistent with the position of Chief Executive Officer.
     (b) Without limiting the generality of the foregoing, Mr. Asplund
ordinarily shall devote not less than five (5) days per week (except for
vacations and regular business holidays observed by the Company) on a full-time
basis, during normal business hours Monday through Friday. Mr. Asplund further
agrees that when the performance of his duties reasonably requires, he shall be
present on the Company’s premises or engaged in service to or on behalf of the
Company at such times except during vacations, regular business holidays or
weekends.

Page 1 of 14



--------------------------------------------------------------------------------



 



     (c) Notwithstanding the foregoing, the Company agrees that Mr. Asplund has
the right to participate in outside activities, including but not limited to
serving on boards of directors for civic, charitable or business organizations,
in a paid or unpaid capacity, so long as such activities are not in direct
conflict with Mr. Asplund’s obligations as outlined herein. Further, Mr. Asplund
will have reasonable, limited use of the Company’s resources and reasonable time
during the Company’s business hours to pursue such activities so long as such
activities do not unreasonably interfere with his obligations as Chief Executive
Officer. Upon request by the Company, Mr. Asplund agrees to furnish to the
Company a list of organizations in which he is involved, including a description
of his involvement in such organizations and the amount of any remuneration
received or expected to be received from such involvement.
     Section 3. Term/Termination.
     3.1. Term. The term of employment under this Agreement (the “Employment
Period”) shall commence on January 23, 2006 and shall terminate on January 22,
2009 unless earlier terminated pursuant to the termination provisions set forth
herein. Notwithstanding anything to the contrary herein, the parties acknowledge
and agree that Mr. Asplund’s employment may be terminated for “Due Cause” (as
hereinafter defined), and subject to any consent or approval rights of the
holders of the Company’s Series E Convertible Preferred Stock. At the end of the
Employment Period, the continuation of Asplund’s employment with the Company
shall be at the will of the Company and Mr. Asplund on terms and conditions
agreed to by the Company and Mr. Asplund and there shall be no obligation on the
part of the Company or Mr. Asplund to continue such employment.
     3.2. Termination for Due Cause. The Employment Period may be terminated for
“Due Cause” (as defined below) by the Company upon the affirmative vote of a
majority of the Board of Directors (a “Termination Vote”), provided that any
required consent of the holders of the Company’s Series E Convertible Preferred
Stock to such termination is obtained before such termination shall become
effective. Upon a Termination Vote and obtaining any required consent of the
holders of the Company’s Series E Convertible Preferred Stock, a written notice
of such termination shall be given to Mr. Asplund in the manner required by
Section 6 hereof. For purposes hereof, “Due Cause” shall mean any of the
following:

(i)   a material breach by Mr. Asplund of his covenants under this Agreement if
such material breach is not remedied within fifteen (15) calendar days following
written notice thereof from the Company or any Director of the Company;   (ii)  
commission by Mr. Asplund of a felony, or of theft or embezzlement of property
of the Company;   (iii)   actions by Mr. Asplund (other than actions taken with
the approval of the Board) which result in a material injury to the businesses,
properties or reputation of the Company or any of its subsidiaries;

Page 2 of 14



--------------------------------------------------------------------------------



 



(iv)   refusal to perform or substantial neglect of the duties assigned to
Mr. Asplund pursuant to Section 1 of this Agreement if such refusal or neglect
is not remedied within fifteen (15) calendar days following written notice
thereof from the Company or any Director of the Company; or   (v)   any material
violation of any statutory or common law duty of loyalty to the Company.

All compensation to Mr. Asplund under this Agreement shall immediately terminate
upon the effective date of any termination of the Employment Period for Due
Cause hereunder (other than any earned but unpaid salary, vacation and bonus
compensation as set forth in Sections 4.1, 4.2 and 4.7, respectively, herein for
the period ending on the date of termination) and all vested and unvested “Stock
Options” (as defined in Section 4.3) as of such date shall immediately expire,
terminate and be of no further force or effect; provided, however, that if the
Employment Period is terminated for a reason stated in clause (ii) or clause
(iii) (or both) and no other reason is given, and it shall be subsequently
determined by a final decision of a court or arbitrator having jurisdiction that
Mr. Asplund did not commit the alleged acts in question, or, in the case of
clause (iii) that the acts did not result in a material injury to the
businesses, properties or reputation of the Company or any of its subsidiaries,
then such vested and unvested Stock Options shall be restored to Mr. Asplund and
he shall be treated as having been terminated pursuant to Section 3.6 for the
purposes of his rights with respect to such Stock Options, except that the
termination date shall be the date of such final determination of such court or
arbitrator. Any salary, bonus and accrued vacation shall be payable as follows:
salary and accrued vacation shall be paid at the next regularly scheduled
payroll date, and any bonus shall be payable in accordance with the applicable
bonus plan.
     3.3. Termination Due to Death. The Employment Period shall automatically
terminate upon the death of Mr. Asplund and all compensation to Mr. Asplund
shall immediately cease, other than any earned but unpaid salary, vacation and
bonus compensation as set forth in Sections 4.1, 4.2 and 4.7, respectively,
herein for the period ending on the date of termination. All unvested Stock
Options as of such date of death shall immediately vest. Stock Options which are
vested prior to the date of death or on the date of death pursuant to the
preceding sentence may be exercised by his estate or executor within one
(1) year following the date of death. Any Stock Options which are not exercised
within such period of one (1) year thereafter shall thereupon expire, terminate
and be of no further force or effect. Any salary, bonus and accrued vacation
shall be payable as follows: salary and accrued vacation shall be paid at the
next regularly scheduled payroll date, and any bonus shall be payable in
accordance with the applicable bonus plan.
     3.4. Termination Due to Permanent Total Disability. In the event that
Mr. Asplund becomes “Permanently Disabled” (as defined below), the Company, at
its option, shall have the right to terminate the Employment Period by written
notice to Mr. Asplund given in the manner required by Section 6 hereof. For
purposes hereof, “Permanently Disabled” shall mean physical or mental inability
of Mr. Asplund to perform substantially all of the services required pursuant to
this Agreement for a

Page 3 of 14



--------------------------------------------------------------------------------



 



continuous period of one-hundred eighty (180) days or for a period aggregating
at least one-hundred eighty (180) days in any consecutive twelve (12) month
period. In the event that Mr. Asplund disputes the Company’s determination that
he is Permanently Disabled, the determination shall be made by a qualified
physician selected jointly by the Company and Mr. Asplund. In the event of
termination of the Employment Period pursuant to this Section 3.4, all
compensation to Mr. Asplund shall immediately cease, other than any earned but
unpaid salary, vacation and bonus compensation as set forth in Sections 4.1, 4.2
and 4.7, respectively, herein for the period ending on the date of termination,
and any vested Stock Options as of the date of termination shall be exercisable
for up to 90 days following such termination. Any Stock Options which are vested
on the date of termination may be exercised by Mr. Asplund within one hundred
eighty (180) days following the date of termination. Any Stock Options which are
vested on the date of termination and are not exercised within such period of
one hundred eighty (180) and are not exercised by Mr. Asplund within one hundred
eighty (180) days following the termination date shall thereupon expire,
terminate and be of no further force or effect. All unvested Stock Options as of
such date of termination shall immediately terminate. Any salary, bonus and
accrued vacation shall be payable as follows: salary and accrued vacation shall
be paid at the next regularly scheduled payroll date, and any bonus shall be
payable in accordance with the applicable bonus plan.
     3.5. Termination by Mr. Asplund. (a) Mr. Asplund may terminate the
Employment Period and his employment hereunder (i) in the event the Company has
breached a material term or condition of this Agreement which is not cured or
remedied within fifteen (15) days following Mr. Asplund’s giving written notice
of such breach to the Chairman of the Board of Directors of the Company, or
(ii) at Mr. Asplund’s convenience pursuant to Section 3.5(b), or (iii) as
provided in Section 4.3(e). In the event that Mr. Asplund terminates the
Employment Period due to an uncured breach by the Company, such action shall be
deemed to be a termination of the Employment Period by the Company without Due
Cause for purposes hereof. Any salary, bonus and accrued vacation payable with
respect to such termination shall be in accordance with Section 3.6 below.
     (b) In the event that the Employment Period is terminated by Mr. Asplund at
his convenience, then Mr. Asplund will be due any earned but unpaid salary,
vacation and bonus compensation as set forth in Sections 4.1, 4.2 and 4.7,
respectively, herein, and any vested Stock Options as of the date of termination
shall be exercisable for up to ninety (90) days following such termination. Any
Stock Options which are vested on the date of termination and are not exercised
by Mr. Asplund within ninety (90) days following the termination date shall
thereupon expire, terminate and be of no further force or effect. Except as
otherwise set forth in Section 4.3(e), any unvested Stock Options as of the date
of termination shall immediately terminate. Any salary, bonus and accrued
vacation payable under this Section 3.5(b) shall be payable as follows: salary
and accrued vacation shall be paid at the next regularly scheduled payroll date,
and any bonus shall be payable in accordance with the applicable bonus plan.

Page 4 of 14



--------------------------------------------------------------------------------



 



     (e) In the event that the Employment Period is terminated by Mr. Asplund in
accordance with Section 4.3(e), then Mr. Asplund will be due the amounts
provided for thereunder.
     3.6. Termination Other Than Due Cause, Death, Disability or Resignation. In
the event that the Employment Period is terminated for reasons other than Due
Cause, death, becoming Permanently Disabled or resignation or pursuant to
Section 4.3(e), then all Stock Options then held by Mr. Asplund and scheduled to
vest within one (1) year of the date of such termination shall vest immediately
and be exercisable at any time within one (1) year after the date of such
termination. Any Stock Options which are not exercised within one (1) year
following such termination date shall thereupon expire, terminate and be of no
further force or effect. Upon any termination under this Section 3.6, the
Company shall pay as severance compensation to Mr. Asplund (i) six (6) months’
salary compensation at his then annual salary compensation rate, plus (ii) any
bonus earned as of the termination date, and (iii) any accrued vacation. Such
severance compensation shall be paid to Mr. Asplund as follows: (x) the six
(6) months’ salary compensation shall be payable in installments in accordance
with the Company’s regular payroll; (y) any bonus shall be payable in accordance
with the applicable terms governing such bonus; and (z) accrued vacation shall
be paid at the next regularly scheduled payroll date. No termination pursuant to
Section 4.3(e) shall be deemed to be a termination under this Section 3.6.
     3.7. Surrender of Properties. Upon any termination of Mr. Asplund’s
employment with the Company, regardless of the cause therefore, Mr. Asplund
shall be deemed to have resigned from the Company’s Board of Directors and as an
officer and director of any of the Company’s subsidiaries, if serving as such at
that time, and shall promptly deliver to the Company all property provided to
him by the Company or its subsidiaries for use in relation to his employment and
any and all sales materials, lists of customers and prospective customers, price
lists, files, patent applications, records, models or other materials and
information of or pertaining to the Company or its subsidiaries or their
customers or prospective customers or the products, businesses and operations of
the Company or its subsidiaries.
     3.8. Survival of Covenants. The covenants of Mr. Asplund set forth in
Sections 3.7, 4 and 5 herein shall survive the termination of the Employment
Period or termination of this Agreement.
     Section 4. Compensation/Expenses.
     4.1 Base Salary. In exchange for the services to be rendered by Mr. Asplund
hereunder, the Company agrees to pay, during the Employment Period, a base
annual salary (the “Base Salary”) of Two Hundred Eighty Five Thousand dollars
($285,000), which shall be payable in equal installments in accordance with the
Company’s regular payroll.
     4.2 Bonuses.

Page 5 of 14



--------------------------------------------------------------------------------



 



     (a) For the period commencing on the Effective Date and ending on
December 31, 2006, Mr. Asplund shall be eligible for a bonus determined based on
the Company’s consolidated gross revenue for the fiscal year ending December 31,
2006 (as reflected in the Company’s reported financial statements) in accordance
with the following table:

      Consolidated Gross Revenue   Bonus Amount
More than $10,000,000
  $15,000
More than $12,500,000
  Additional $15,000
More than $16,000,000
  Additional $15,000
More than $18,000,000
  Additional $20,000

Any such bonus shall be paid promptly (and in any event on the next regular
payroll date) following determination of the Company’s consolidated gross
revenue for fiscal year 2006.
     (b) For the period commencing on January 1, 2007 and ending on December 31,
2007, Mr. Asplund shall be eligible for a bonus, not to exceed $65,000,
determined based on the Company’s consolidated net income for such period on
such terms as shall be agreed upon by Mr. Asplund and the Compensation Committee
of the Board of Directors, as approved by the Board of Directors. Any such bonus
shall be paid promptly (and in any event on the next regular payroll date)
following determination of the Company’s consolidated net income for fiscal year
2007.
     (c) For the period commencing on January 1, 2008 and ending on December 31,
2008, Mr. Asplund shall be eligible for a bonus, not to exceed $65,000,
determined based on the Company’s consolidated net income for such period on
such terms as shall be agreed upon by Mr. Asplund and the Compensation Committee
of the Board of Directors, as approved by the Board of Directors. Any such bonus
shall be paid promptly (and in any event on the next regular payroll date)
following determination of the Company’s consolidated net income for fiscal year
2008.
     4.3. Stock Options.
     (a) Subject to obtaining the approval of the Company’s shareholders at the
2006 annual meeting of shareholders as described below, the Company grants to
Mr. Asplund stock options (the “Stock Options”) to purchase up to Four Million
Five Hundred Thousand (4,500,000) shares of the Company’s common stock at the
following prices per share:
     (i) options with respect to One Million Five Hundred Thousand (1,500,000)
shares shall be at a price per share of $0.62 and such options shall become
vested and exercisable on January 22, 2007, so long as Mr. Asplund is employed
by the Company as its Chief Executive Officer on such date;

Page 6 of 14



--------------------------------------------------------------------------------



 



     (ii) options with respect to One Million Five Hundred Thousand (1,500,000)
shares shall be at a price per share equal to the higher of (x) the average
closing price of the Company’s common stock as measured over the thirty
(30) trading day period prior to January 22, 2007, or (y) the closing price of
the Company’s common stock on January 22, 2007. Such options shall become vested
and exercisable on January 22, 2008, so long as Mr. Asplund is employed by the
Company as its Chief Executive Officer on such date; and
     (iii) options with respect to One Million Five Hundred Thousand (1,500,000)
shares shall be at a price per share equal to the higher of (x) the average
closing price of the Company’s common stock as measured over the thirty
(30) trading day period prior to January 22, 2008, or (y) the closing price of
the Company’s common stock on January 22, 2008. Such options shall become vested
and exercisable on January 22, 2009, so long as Mr. Asplund is employed by the
Company as its Chief Executive Officer on such date.
     (b) Registration Rights. Mr. Asplund shall have piggy-back registration
rights for all shares of the Company’s common stock obtained through the
exercise of any Stock Options granted pursuant to this Section 4.3 with respect
to any registration statement filed by the Company with the Securities and
Exchange Commission covering shares of common stock (other than on Form S-4 or
S-8), except that Mr. Asplund agrees to waive his registration rights for any
registration undertaken at the request of, or registration that includes, the
holders of the Company’s Series E Convertible Preferred Stock and/or the rights
of any other holders of the Company’s preferred stock to the extent that such
waiver is requested by such holders. In addition, Mr. Asplund agrees that his
registration rights shall be subject to underwriter cutbacks as may be requested
by an underwriter with respect to a registration of the Company’s common stock.
The Company shall bear the cost of registering the shares pursuant to this
Section 4.3.1, other than any underwriters’ discounts or commissions.
     (c) Sale of Assets: Change in Control. For all purposes of this Agreement,
a “Change in Control” shall be deemed to have occurred when (i) the Company is
merged or consolidated with another entity which is not then controlled by the
Company and, as a result of such merger or consolidation, an unrelated entity
acquires the ability to elect a majority of the Company’s Board of Directors, or
(ii) substantially all of the Company’s assets are sold or otherwise transferred
to another entity that is not then controlled by or affiliated with the Company.
Upon the occurrence of a Change in Control, the Stock Options granted to
Mr. Asplund pursuant to this Section 4.3 shall be automatically and immediately
vested and become exercisable by Mr. Asplund, subject to the other applicable
terms of this Agreement.
     (d) Shareholder Approval; Terms Governing Stock Options. Five Hundred
Thousand (500,000) of the Stock Options granted hereunder, which shall vest on
January 22, 2007, shall be granted immediately and governed in accordance with
the provisions of the Company’s 2001 Employee Stock Incentive Plan. The
Company’s grant of the remaining Four Million (4,000,000) Stock Options
hereunder shall not become effective until such time as the grant thereof shall
have been approved by the Company’s

Page 7 of 14



--------------------------------------------------------------------------------



 



shareholders. The Company hereby agrees to submit such grant for shareholder
approval at the 2006 annual meeting of shareholders of the Company. Except as
otherwise provided herein, all such Stock Options shall be governed by the terms
of the 2001 Employee Stock Incentive Plan.
     (e) Termination if Shareholders Do Not Approve Grant of Options. In the
event that the Company’s shareholders do not approve the grant of such
additional Four Million (4,000,000) Stock Options at the Company’s 2006 annual
meeting of shareholders, then (i) such additional Stock Options shall be null
and void and treated as if never granted, and (ii) for a period of thirty
(30) days thereafter, Mr. Asplund, at his sole discretion, may elect to
terminate his employment and the Employment Period hereunder and receive the
benefits described in the next sentence. Provided that Mr. Asplund remains
employed as President of the Company on the date of the Company’s 2006 annual
meeting, if, within the thirty (30) day period specified, Mr. Asplund elects to
terminate his employment and the Employment Period pursuant to the first
sentence of this Section 4(e) because the additional Stock Options are not
approved by the stockholders, then (x) the 500,000 Stock Options granted
pursuant to the 2001 Employee Stock Incentive Plan shall immediately vest and be
exercisable at any time for a period of ninety (90) days, with any unexercised
options terminating at the end of such ninety (90) day period, and (y) the
Company shall pay to Mr. Asplund, as a lump sum, an amount equal to his base
salary from the date of such termination through January 22, 2007 plus $65,000,
plus any accrued unused vacation as of the date of termination, and such amount
shall be paid to Mr. Asplund on the date of the Company’s next regular payroll.
     4.4. Insurance. During the Employment Period, the Company shall continue to
provide, at its expense and if Mr. Asplund continues to be eligible and
qualifies for such benefits, (i) long-term disability insurance providing for
disability benefits equal to 60% of his base salary to age 65, (ii) term life
insurance with death benefits equal to three times his base salary, (iii)
medical and dental insurance for Mr. Asplund and his family substantially
equivalent to any such benefits provided to other senior executives of the
Company, (iv) directors’ and officers’ liability insurance, in such amount as
may be determined by the board of directors of the Company, (v) vacation in
accordance with Section 4.7 hereof, and (vi) any other benefits offered from
time-to-time to other senior executives of the Company. Mr. Asplund agrees to
submit to any medical or other examination and to execute and deliver any
application or other instrument in writing, reasonably necessary to effectuate
such long-term disability and life insurance.
     4.5. Automobile Allowance. Mr. Asplund shall be entitled to an automobile
allowance of $550.00 per month.
     4.6. Business Expenses. Mr. Asplund shall be reimbursed for reasonable
business-related expenses that he incurs pursuant to his employment with the
Company, subject to review and approval by the Audit Committee of the Board of
Directors (the “Audit Committee”). Mr. Asplund shall provide the Company with
expense reports detailing business-related expenses and supporting documentation
and other substantiation of such expenses that conform to the reporting
requirements of the Company and requirements of the Internal Revenue Service.
Mr. Asplund may request

Page 8 of 14



--------------------------------------------------------------------------------



 



reimbursement advances equal to the amounts of business-related expenses
submitted but such advances shall be subject to subsequent adjustment following
review and approval by the Audit Committee.
     4.7. Vacation. Mr. Asplund shall be entitled to twenty (20) paid vacation
days per calendar year which will accrue ratably over each twelve (12) month
period; provided that he may take his vacation days for each contract year at
any time during such year. Up to five (5) vacation days may be accumulated and
carried over to the next calendar year.
     Section 5. Covenants of Mr. Asplund.
     5.1. Confidentiality. During the Employment Period and following the
termination thereof for any reason, Mr. Asplund shall not disclose or make any
use of, for his own benefit or for the benefit of a business or entity other
than the Company or its subsidiaries, any secret or confidential information,
lists of customers and prospective customers or any other information of or
pertaining to the Company or its subsidiaries that is not publicly available.
     5.2. Inventions and Secrecy. Except as otherwise provided in this
Section 5.2, Mr. Asplund (i) shall hold in a fiduciary capacity for the benefit
of the Company and its subsidiaries, all secret and confidential information,
knowledge, or data of the Company and its subsidiaries obtained by Mr. Asplund
during his employment by the Company, which is not generally know to the public
or recognized as standard industry practice (whether or not developed by
Mr. Asplund) and shall not, during his employment by the Company and following
the termination of such employment for any reason, communicate or divulge any
such information, knowledge or data to any person or entity other than the
Company, its subsidiaries or persons or entities designated by the Company;
(ii) shall promptly disclose to the Company all inventions, ideas, devices and
processes made or conceived by him, alone or jointly with others, from the time
of entering the Company’s employ and until such employment is terminated and for
a one (1) year period following such termination, which pertain, whether
directly or indirectly, to the business of the Company or its subsidiaries or
resulting from or suggested by any work which he may have done for or at the
request of the Company or its subsidiaries; (iii) shall at all times during his
employment with the Company, assist the Company and its subsidiaries in every
proper way (at the expense of the Company) to obtain and develop for the benefit
of the Company patents on such inventions, ideas, devices and processes; and
(iv) shall doe all such acts and execute, acknowledge and deliver all such
instruments as may be necessary or desirable to vest in the Company the entire
interest in such inventions, ideas, devices and processes referred to in this
Section 5.2.
     5.3. Competition Following Termination. Within the two (2) year period
following termination, for any reason, of Mr. Asplund’s employment with the
Company, Mr. Asplund shall not, without the prior written consent of the
Company, which consent may be withheld at the sole discretion of the Company,
(i) engage directly or indirectly, whether as an officer, director, stockholder
(of 5% or more of such entity), partner, majority owner, managerial employee,
creditor, or otherwise, in the operation,

Page 9 of 14



--------------------------------------------------------------------------------



 



management or conduct of any business that competes with the businesses of the
Company or its subsidiaries being conducted at the time of such termination;
(ii) solicit, contact, interfere with, or divert any customer served by the
Company or its subsidiaries, or any prospective customer identified by or on
behalf of the Company or its subsidiaries as of the date of Mr. Asplund’s
termination to divert business from or compete with the Company; or
(iii) solicit any person employed by the Company or any of its subsidiaries at
the time of such termination to leave such employment. Notwithstanding the
foregoing, a response by a Company employee (or an employee of a subsidiary of
the Company) to a non-directed general solicitation shall not be deemed a
violation of clause (iii) preceding.
     5.4. Acknowledgement. Mr. Asplund acknowledges that the restrictions set
forth in this Section 5 are reasonable in scope and essential to the
preservation of the businesses and proprietary properties of the Company and its
subsidiaries at the time of such termination and that the enforcement thereof
will not in any manner preclude Mr. Asplund, in the event of termination of his
employment with the Company, from becoming gainfully employed to provide a
reasonable standard of living for himself, the members of his family and those
dependent upon him.
     5.5. Severability — Covenants. The covenants of Mr. Asplund contained in
this Section 5 shall each be construed as any agreement independent of any other
provision in this Agreement and the existence of any claim or cause of action of
Mr. Asplund against the Company or its subsidiaries, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company or its subsidiaries of such covenants. The parties hereto expressly
agree and contract that it is not the intention of any party to violate any
public policy, statutory or common law, and that if any sentence, paragraph,
clause or combination of the same of this Agreement is in violation of the law
of any state where applicable, such sentence, paragraph, clause or combination
of the same shall be void in the jurisdictions where it is unlawful and the
remainder of such provision and this Agreement shall remain binding on the
parties to make the covenants of this Agreement binding only to the extent that
it may be lawfully done under existing applicable laws. In the event that any
part of any covenant of this Agreement is determined by a court of law to be
overly broad, thereby making the covenant unenforceable, the parties hereto
agree, and it is their desire, that such court shall substitute a judicially
enforceable limitation in lieu of the overly broad covenant, and that as so
modified the covenant shall be binding upon the parties as if originally set
forth herein.
     5.6. Remedies for Breach. Mr. Asplund acknowledges that his services
pursuant to this Agreement are unique and extraordinary and that irreparable
injury will result to the Company and its businesses and properties in the event
of a material breach of the terms and conditions of this Section 5 to be
performed by him, the Company shall be entitled, if it so elects, to institute
and prosecute proceedings in any court of competent jurisdiction, either at law
or in equity, to enjoin him from performing services for any other person or
entity or otherwise acting in violation of any of the terms of this Section 5,
and to obtain damages for any breach of this Section 5.

Page 10 of 14



--------------------------------------------------------------------------------



 



     Section 6. Indemnification. In addition to any rights Mr. Asplund may have
under the Company’s charter or by-laws, the Company agrees to indemnify
Mr. Asplund and hold Mr. Asplund harmless, both during the Term and thereafter,
against all costs, expenses (including, without limitation, attorneys’ and
accountants’ fees) and liabilities (other than settlements to which the Company
does not consent, such consent not to be unreasonably withheld) (collectively,
“Losses”) reasonably incurred by Mr. Asplund in connection with any claim,
action, proceeding or investigation brought against or involving Mr. Asplund
with respect to, arising out of or in any way relating to Mr. Asplund’s
employment with the Company. Mr. Asplund shall promptly notify the Company of
any claim, action, proceeding or investigation under this paragraph and the
Company shall be entitled to participate in the defense of any such claim,
action, proceeding or investigation and, if it so chooses, to assume the defense
with counsel selected by the Company and approved by Mr. Asplund; provided that
Mr. Asplund shall have the right to employ counsel to represent him (at the
Company’s expense) if Company counsel would have a “conflict of interest” in
representing both the Company and Mr. Asplund. The Company shall not settle or
compromise any claim, action, proceeding or investigation without Mr. Asplund’s
consent, which consent shall not be unreasonably withheld or delayed; provided,
however, that such consent shall not be required if the settlement entails only
the payment of money and the Company fully indemnifies Mr. Asplund in connection
therewith. To the fullest extent permitted by law and the Company’s certificate
of incorporation and by-laws, the Company further agrees to advance any and all
expenses (including, without limitation, the fees and expenses of counsel)
reasonably incurred by the Mr. Asplund in connection with any such claim,
action, proceeding or investigation. The provisions of this paragraph shall
survive the termination of this Agreement for any reason.
     Section 7. Notice. Any notice required or permitted hereunder shall be in
writing and given (i) either by actual delivery of the notice into the hands of
the party hereunder entitled, or (ii) by the mailing of the notice in the United
States mail, certified mail, return receipt requested, all postage prepaid and
addressed to the party to whom the notice is to be given at the party’s
respective address set forth below, or such other address as either party may
from time to time designate to the other by written notice as provided herein.

     
If to the Company:
  Electric City Corp.
 
  1280 Landmeier Road
 
  Elk Grove Village, IL 60007
 
  Attention: Chairman of the Board of Directors
 
   
With a copy to:
  Electric City Corp.
 
  1280 Landmeier Road
 
  Elk Grove Village, IL 60007
 
  Attention: Chief Financial Officer
 
   
If to Mr. Asplund:
  Mr. David Asplund
 
  2829 Iroquois Road
 
  Wilmette, IL 60091

Page 11 of 14



--------------------------------------------------------------------------------



 



The notice shall be deemed to be received in case (i) on the date of actual
receipt by the party and in case (ii) three days following the date of the
mailing.
     Section 8. Amendment and Waiver. No amendment or modification of this
Agreement shall be valid or binding upon: (i) the Company unless made in writing
and signed by an officer of the Company, duly authorized by the Board of
Directors of the Company or; (ii) Mr. Asplund unless made in writing and signed
by him. The waiver by the Company or Mr. Asplund of the breach of any provision
of this Agreement by the other party shall not operate or be construed as a
waiver of any subsequent breach of such party. No other course of dealing
between the parties or any delay in exercising any rights hereunder will operate
as a waiver of any rights of either party under this Agreement.
     Section 9. Governing Law/Arbitration. (a) The validity and effect of this
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed in accordance with, the laws and decisions of the State of
Illinois, without giving effect to the principles of conflicts of laws thereof.
     (b) The parties hereto agree that in the event of any disagreements or
controversies arising from this Agreement, such disagreements and controversies
shall be subject to binding arbitration as arbitrated in accordance with the
then current Commercial Arbitration Rules of the American Arbitration
Association (the “AAA”) in Chicago, Illinois before one neutral arbitrator. Such
arbitrator shall be selected by mutual agreement of the parties within thirty
(30) days of written notice of said disagreement or controversy. If the parties
cannot mutually agree to an arbitrator within thirty (30) days, then the AAA
shall designate the arbitrator. Either party may apply to the arbitrator seeking
injunctive relief until the arbitration award is rendered or the controversy is
otherwise resolved. Without waiving any remedy under this Agreement, either
party may also seek from any court having jurisdiction any interim or
provisional relief that is necessary to protect the rights or property of that
party, pending the establishment of the arbitral tribunal (or pending the
arbitral tribunal’s determination of the merits of the controversy). In the
event of any such disagreement or controversy, neither party shall directly or
indirectly reveal, report, publish or disclose any information relating to such
disagreement or controversy to any person, firm or corporation not expressly
authorized by the other party to receive such information or use such
information or assist any other person in doing so, except to comply with actual
legal obligations of such party or unless such disclosure is directly related to
an arbitration proceeding as provided herein, including, but not limited to, the
prosecution or defense of any claim in such arbitration. The costs and expenses
of the arbitration (excluding attorneys’ fees) shall be paid as determined by
the arbitrator. This paragraph shall survive the termination of this Agreement.
     Section 10. Entire Agreement. This Agreement contains all of the terms
agreed upon by the parties with respect to the subject matter hereof and
supersedes all prior agreements, arrangements and communications between the
parties dealing with such subject matter, whether oral or written.

Page 12 of 14



--------------------------------------------------------------------------------



 



     Section 11. Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the transferees, successors and assigns of the Company,
including any company or entity with which the Company may merge or consolidate.
     Section 12. Remedies Cumulative. The remedies provided herein shall be
cumulative and in addition to any and all other remedies which either party may
have at law or in equity.
     Section 13. Costs of Enforcement. In the event of any suit or proceeding
seeking to enforce the terms, covenants or conditions of this Agreement, the
prevailing party shall, in addition to all other remedies and relief that may be
available pursuant to this Agreement or applicable law, recover his or its
reasonable attorneys’ fees and costs as shall be determined and awarded by an
arbitrator or court, as the case may be.
     Section 14. Headings. Numbers and titles to paragraphs hereof are for
information purposes only and, where inconsistent with the text, are to be
disregarded.
     Section 15. Severability — General. If any provision of this Agreement or
the application of any such provision to any person or circumstance shall be
held invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof.
     Section 16. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.
[Balance of page intentionally left blank; signature page follows.]

Page 13 of 14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on the date first set forth above.

                  ELECTRIC CITY CORP.       DAVID R. ASPLUND    
 
               
By:
  /s/ Richard Kiphart       /s/ David R. Asplund    
 
                Printed: Richard Kiphart             Title: Chairman of the
Board            

Page 14 of 14